Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of                     Dec 31 2013, 9:09 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JENNIFER A. JOAS                                GREGORY F. ZOELLER
Madison, Indiana                                Attorney General of Indiana

                                                CHANDRA K. HEIN
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

EDWARD L. HUMES,                                )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 39A01-1305-CR-211
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE JEFFERSON SUPERIOR COURT
                          The Honorable Alison T. Frazier, Judge
                             Cause No. 39D01-1110-FB-963



                                    December 31, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
          Following his convictions for Possession of Cocaine,1 a class D felony, Possession

of a Synthetic Cannabinoid,2 a class A misdemeanor, and Resisting Law Enforcement,3 a

class A misdemeanor, appellant-defendant Edward L. Humes challenges the

appropriateness of the ten-year aggregate sentence that was imposed, which included a

seven-year enhancement on the cocaine possession conviction for being an Habitual

Substance Offender.4           We conclude that the sentence was not inappropriate when

considering the nature of the offenses and Humes’s character.

                                                   FACTS

          On October 16, 2011, Madison Police Department Officers arrested Humes and

charged him with dealing in cocaine. Although Humes struggled with the officers, he

was eventually subdued and transported to the Jefferson County jail. When Humes was

searched at the jail, other law enforcement personnel found an additional bag on Humes’s

person that contained several pills. This substance later tested positive for a synthetic

cannabinoid.




1
    Ind. Code § 35-48-4-6.
2
    I.C. § 35-48-4-11; I.C. § 35-48-2-4(d).
3
    Ind. Code § 35-44-3-3 (current version I.C. § 35-44.1-3-1).
4
    Ind. Code § 35-50-2-10.
                                                       2
        Because Humes’s arrest involved drugs, jail policy required that Humes be strip

searched. While at the jail, Humes refused to cooperate and became combative with the

police officers. As a result, Humes was tased and handcuffed.

        On March 15, 2013, a jury convicted Humes of the above offenses, and

determined that Humes was an habitual substance offender. On April 22, 2013, the trial

court conducted a sentencing hearing and identified Humes’s criminal history as an

aggravating factor. The trial court found that Humes has amassed seven felony

convictions and at least six misdemeanor convictions. The trial court also found that

Humes was not a good candidate for probation because prior attempts at such services

and rehabilitation had not been successful. The trial court recognized that Humes was a

trustee at the jail and displayed good behavior while incarcerated, which it identified as a

mitigating circumstance.

        The trial court then determined that the aggravating factors outweighed the

mitigating circumstance and sentenced Humes to three years for possession of cocaine as

a lesser offense of dealing in cocaine, to one year for possession of a synthetic

cannabinoid, and to one year for resisting law enforcement to run concurrently.5 The trial

court also enhanced Humes’s sentence for possession of cocaine by seven years, in light

of the habitual substance offender finding. As a result, Humes was sentenced to an

aggregate term of ten years of incarceration. He now appeals.

5
  The sentencing range for a class D felony is from one and one-half years to three years with an advisory
term of one and one-half years. Ind. Code § 35-50-2-7. Indiana Code section 35-50-3-2 provides that “A
person who commits a Class A misdemeanor shall be imprisoned for a fixed term of not more than one
(1) year; in addition, he may be fined not more than five thousand dollars ($5,000).”
                                                    3
                             DISCUSSION AND DECISION

       We will revise a sentence authorized by statute only “if, after due consideration of

the trial court’s decision, the Court finds that the sentence is inappropriate in light of the

nature of the offense and the character of the offender.” Ind. Appellate Rule 7(B). The

defendant has the burden of demonstrating that his sentence is inappropriate. Childress v.

State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       As for the nature of the offenses, the evidence established that Humes possessed

several knotted bags of cocaine that totaled 1.49 grams and 1.48 grams of synthetic

cannabinoid. The total amount in Humes’s possession was well above the amounts that

are required for mere possession of either substance. See Brown v. State, 177 Ind.App.

607, 609, 380 N.E.2d 609, 611 (1978) (holding that any identifiable amount of an illegal

drug is sufficient to convict a defendant for possession of the same).

       Regarding the charge of resisting law enforcement, Humes refused to comply with

the officers’ commands to cooperate with the search at the scene of the arrest and at the

jail and fought with them. Tr. p. 267-68, 274, 346. In light of Humes’s noncooperation

with the police officers at the jail, he eventually had to be tased and restrained. Id. at

274-75, 290. In short, Humes’s nature of the offense argument avails him of nothing.

       As for Humes’s character, the record shows that he has a lengthy criminal history

that began in 1998. Since that time, Humes has been convicted of seven felonies and at

least six misdemeanors. Appellant’s App. p. 252-54; State’s Ex. 1-15. Although Humes



                                              4
wrote a letter to the trial court in March 2000 apologizing for his actions and vowing to

change his ways, he has continued to engage in criminal activity.

      Humes admitted at the sentencing hearing that his prior convictions related to his

decision to repeatedly abuse drugs and alcohol. Tr. p. 529. Humes also admitted that he

escaped from home detention and relapsed despite treatment for substance abuse. Id. at

523, 525-26.     In sum, Humes has failed to show that the ten-year sentence is

inappropriate.

      The judgment of the trial court is affirmed.

NAJAM, J., and CRONE, J., concur.




                                            5